Conlan, J.
The principal ground of the appeal is that the damages are excessive. The evidence in the case is to the effect that the plaintiff was injured by being cut upon the head, as a result of his being thrown from -a moving car -to the ground; that he was conveyed to the hospital, where his wounds were dressed, and afterwards removed to his home, where he remained for some time under the care of a physician. That the wound *218remained open about a month, and the scar still remained at the time of the trial. He received a shock to his nervous system, and suffered pains and aches in his side, and his head continued dizzy all the time. The verdict was for $1,500, and we think that, under all the circumstances, we would be going out of our way to say that this was excessive. The justice presiding at the trial, who had all the witnesses before him, and was fairly advised as to the character of the testimony, and, therefore, being infinitely more familiar with the situation, refused to disturb the findings of the jury upon the motion to set it aside as excessive, and we, without any more knowledge than the record discloses, are not willing to interfere. Nothing appears to warrant the inference that the jury was actuated by malice, or any other undue quality of mind, in reaching a conclusion upon the evidence adduced on the trial, and, as no motion was made to dismiss the complaint, the defendant was evidently satisfied that the jury would correctly determine the issues. We do not think that the defendant’s single exception to the admission of evidence was at all prejudicial to it, and are satisfied with the result reached at the Trial Term.
Judgment and order appealed from should be affirmed, with costs.
O’Dwyer, J., concurs.
Judgment and order affirmed, with costs.